Citation Nr: 0731067	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-08 943	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Anchorage, Alaska



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from March to 
August 1977 and from July 1978 to March 1986.  

This case was remanded in May 2006 by the Board of Veterans' 
Appeals (Board) to the RO for additional development.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a acquired psychiatric disorder in service or for 
many years thereafter.  

2.  The veteran currently is not shown to have a diagnosis of 
PTSD that has been linked to a verified or potentially 
verifiable stressor or of event of incident of his periods of 
active service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In February 2003, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in a letter 
dated in June 2006 that a disability rating and effective 
date would be assigned if his service connection claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The Board notes that a relevant VA examination was 
conducted in April 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing at the RO in May 2004.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service medical records show that he was 
referred by his unit to the Community Mental Health Activity 
(CMHA) in November 1985, and it was noted in December 1985 
that rehabilitation efforts were unsuccessful.  There is no 
notation in the records as to why the veteran was sent to the 
CMHA.  There is no other reference in the veteran's service 
medical records to any psychiatric problem.  

The initial post-service notation of a psychiatric problem 
was not until January 2002, over 15 years after service 
discharge, when the veteran complained of having depression.  
He related a history of several traumatic incidents, 
including being wrongfully arrested and held in the stockade 
for 7 days in service in 1983 and spending 11 years in prison 
beginning in 1989.  

The post-service medical evidence on file contains evidence 
both for and against the claim of service connection for 
PTSD.  The evidence in favor of the claim consists of a March 
2003 treatment report from a VA psychiatric social worker.  

According to the March 2003 report, the veteran was falsely 
arrested in service for having drugs in his quarters by two 
men who pulled weapons and took him to the stockade.  During 
the 7 days that he was in the stockade, the veteran said that 
he was subject to humiliation and physical and verbal abuse 
to the point that he feared for his life.  He was released 
after 7 days and told that his arrest was a mistake.  

The veteran said that, after he was released, he began to 
have violent dreams and would wake up terrified and 
disoriented with his heart racing.  He reported being sent to 
mental health for counseling, which did not help.  After 
service, the veteran could not hold a job because of his PTSD 
symptoms.  

The VA psychiatric social worker concluded that the veteran 
met the criteria for PTSD because, since the early 1990's, 
the veteran had dealt with symptoms of PTSD that included 
difficulty sleeping, daily intrusive thoughts of his 
traumatic events in service, hypervigilance, violent 
nightmares, feelings of estrangement from others, poor 
concentration, irritability, and decreased interest in things 
he used to enjoy.  

The evidence against the claim consists of a February 2004 VA 
treatment report and an April 2007 VA psychiatric evaluation.  

According to the February 2004 VA treatment report, a VA 
health care provider suspected that the veteran's underlying 
motive for his complaints was to obtain a rating for service  
connection for PTSD.  It was noted that the veteran was to 
have continued follow-up treatment and that VA would continue 
to rule out PTSD and deal with the veteran's manipulative 
behavior.  

On VA evaluation in April 2007, the examiner reviewed the 
claims file, including the arrest reports dated in 1983 and 
1986, interviewed the veteran for approximately 90 minutes, 
and provided a 6 page evaluation report.  

The examiner discussed the veteran's arrest for drugs in 1983 
and his arrest for assault in 1986.  The veteran said that 
the prior notation in January 2002 that he had been 
incarcerated for 11 years was a misunderstanding because he 
meant that he had been "in the prison of Jesus" since his 
religious conversion.  

The examiner discussed the psychiatric history that the 
veteran presented and concluded that it was not credible.  It 
was concluded that the veteran had a personality disorder 
with antisocial and narcissistic features.  

The examiner did not feel that the veteran had PTSD because 
the identified stressor, being arrested for possession of 
drugs in 1983, was not life-threatening.  According to the 
report, the veteran experienced that event as an intolerable 
narcissistic injury, which was quite different and 
distinguishable from PTSD.  The diagnoses were those of a 
mood disorder due to type 2 diabetes mellitus and personality 
disorder with antisocial and narcissistic features.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
evidence to preponderate against the claim of service 
connection for PTSD.   The April 2007 VA opinion is of 
greater probative in this case because it was based on a 
complete review of the claims file and a through evaluation 
discussed in a six page report.  There is no notation that 
the March 2003 opinion, which was one page, in favor of the 
claim is based on a review of the claims file; rather, it 
appears to be based primarily on the veteran's subjective 
history.  

In fact, there is a lack of competent evidence to support the 
veteran's assertions relating to a service stressor, and the 
event claimed as a service stressor was considered 
insufficient to meet the criteria for a diagnosis of PTSD.  

There are the November and December 1985 notations that the 
veteran was sent to the CMHA, which the veteran contends was 
due to the trauma caused by his incarceration in the 
stockade.  However, the incarceration reportedly occurred in 
September 1983 and the CMHA visit was in November 1985.  

In fact, despite the multiple service medical records on 
file, there is no notation of any acquired psychiatric 
problem, including difficulty sleeping, nightmares, or 
intrusive thoughts during service.  

Without a current diagnosis of PTSD or a verified stressor, 
all of the above-noted elements needed to warrant a grant of 
service connection have not been shown.  Consequently, 
service connection for PTSD is not warranted.  

Due consideration has been given to the veteran's May 2004 
hearing testimony and the written assertions by and on behalf 
of the veteran.  Although the veteran can provide competent 
evidence as to his observations, he cannot provide competent 
evidence to establish the etiology of any current diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board has considered the doctrine of reasonable doubt in 
reaching the above decision; however, as the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


